PER CURIAM.
Having carefully considered the challenges raised by the defendant to his conviction and sentence for possession of cannabis with intent to sell or deliver, we find no reversible error. We write to point out that even though the detention of the defendant may have been illegal, the inevitable discovery doctrine applies and the cannabis found pursuant to the drug dog alert on his inoperative motor vehicle would have inevitably been discovered in the course of the otherwise legitimate investigation. See Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984); Moody v. State, 842 So.2d 754 (Fla.2003); Hatcher v. State, 834 So.2d 314 (Fla. 5th *481DCA 2003); State v. Walton, 565 So.2d 381 (Fla. 5th DCA 1990).
AFFIRMED.
PLEUS, C.J., ORFINGER and EVANDER, JJ., concur.